449 F.2d 351
Morton FRANK and Charlotte Frank, Plaintiffs-Appellants,v.Jacquelyn WILMATH, as Executrix of the Estate of Robert J. Wilmath, Deceased, Defendant-Appellee.
No. 71-1593 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
October 13, 1971.

Appeal from United States District Court, Southern District of Florida; Joe Eaton, District Judge.
Julius I. Friedman, Town of Bay Harbor Islands, Dade County, Fla., for plaintiffs-appellants.
Eugene P. Spellman, Miami, Fla., for defendant-appellee.
Before JOHN R. BROWN, Chief Judge, INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5th Cir. 1970, 430 F.2d 966